Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments on p. 11-13 are effective. Examiner performed updated search, and found two new closest prior art, Silverman (US 2020/0288323) describing 
SR adjustment adjusting (increase) in the OBSS-PD threshold (para. 68) & OBSS-PD thresholds  is relaxed or reduced if no high RSSI is detected (para. 71), and Kim (US 2018/0324859) describing raising a spatial ruse rate if an RSSI value of an OBSS frame is smaller than an OBSS PD level, where, in combination with Kulkarni as used in last Office Action, still fulfill all of the independent claims 1 and 16. In particular, the above prior art still fails to further explicitly describe:
“adjusting one or more of a packet detect (PD) threshold, an OBSS PD threshold, or an energy detect (ED) threshold based on the determined RSSI value and the level of OBSS interference”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469